Title: Enclosure: Certificate from John Beckley, 10 March 1801
From: Beckley, John
To: 


EnclosureCertificate from John Beckley

Philadelphia, 10th: March 1801.

  Major, John Smith, of this City, and myself were in the Year 1796, Members of the General Committee of the State of pennsylvania appointed to promote the Election of Republican Electors for this State, of a president and Vice president of the United States. A special day of Election was appointed by law, of which, by the management of our political opponents, the people were kept in universal ignorance until a very late day, and, no state elections being called for, rendered the people still more listless and indifferent;—added to which, the law itself required a very short previous promulgation by Officers almost wholly fœderal, and it also demanded of every Voter a written ticket with the names of the 15 Electors. Under these discouragements the Committee commenced its operations.—they caused Copies of the law, Notices of the day and manner of Election, suitable addresses, circular letters and 50,000 written tickets, to be prepared and distributed thro’ every County of the State.—11 clerks were constantly employed—a Sub Committee of five of which the subscriber was one, was established with permanent sittings—Expresses were dispatched in every direction, and finally Major Smith, whose known influence and general knowledge of all the principal Republican Characters in the State, rendered his services extremely desirable, voluntarily offered his services to the Committee, to take a tour thro’ all the principal Counties below the Allegheny Mountains, and personally animate the people to action—they were accepted, and Major Smith accordingly, at his own expense, employed 25 days immediately preceding the Election, and traversed the State in various directions, thro’ a journey of 7 or 800 miles, with the loss of a very valuable horse killed by fatigue, and with a zeal activity, intelligence and exertion, seldom equalled, but never exceeded. To these exertions all of which were fully and intimately known to me, I have always believed and must ever believe, the success of that Election was principally, if not altogether produced.
Major Smiths uniform and active exertions since particularly in Governor Mc:Kean’s & the late Election are also well known to me, and in justice to this highly meritorious & deserving Citizen, I with great pleasure render him this Certificate of my knowledge & testimonial of his conduct.

John Beckley.

